In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Queens County (Kitzes, J.), dated May 4, 2007, which granted the defendants’ motion for summary judgment dismissing the complaint.
Ordered that the order is reversed, on the law, with costs, and the defendants’ motion for summary judgment dismissing the complaint is denied.
In response to the defendants’ demonstration of their entitlement to judgment as a matter of law, the plaintiffs raised a triable issue of fact as to whether the defendant Philip Dietrich was the man who squirted the infant plaintiff with water, allegedly causing him to fall and injure himself. Fisher, J.P, Ritter, Florio and Garni, JJ., concur. [See 15 Misc 3d 1137(A), 2007 NY Slip Op 51016(U).]